Title: To George Washington from William Tilghman, 1 March 1794
From: Tilghman, William
To: Washington, George


          
            Sir
            Chester Town [Md.] March 1. 1794.
          
          I have the honor of forwarding the inclosed copies of Sidney George’s bond to J.
              West, & of two letters from Mr George Chalmers to me,
            which I received a few days ago, by the December packet. Mr
            Chalmers has been very obliging, & assiduous in searching for the bond, &
            appears to be very honorable in his proposals of settlement—I wait your instructions,
            whether to desire him to send the bond to me, or to retain it in his hands till the
            return of Peace shall make the conveyance less dangerous. I should suppose, that the
            certified copy of the bond which is now in my possession, would be a sufficient voucher
            to induce Mr George to make payment, without any writing of indemnifi cation. You will
            observe that Chalmers authorizes me to draw for £100, tho’ he seems confident that he
            has paid the money. Perhaps it might be worth while to apply to the representatives of
            Colonel Carlyle, to know whether his books or papers throw any light on this
              transaction. I should rather think that it would be most
            prudent not to draw on Chalmers immediately. If however, you should be of a contrary
            opinion, you will be good enough to transmit me a writing of indemnity, to be forwarded
            to him agreeably to his request. I shall return him no answer till I receive your
            instructions on the subject. Meanwhile I have the honor of
            remaining with the most perfect respect, yr obt Servt
          
            Wm. Tilghman.
          
         